 
 
I 
111th CONGRESS
1st Session
H. R. 1502 
IN THE HOUSE OF REPRESENTATIVES 
 
March 12, 2009 
Mr. Pierluisi (for himself, Mr. Serrano, Ms. Velázquez, and Mr. Gutierrez) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend title XVIII of the Social Security Act to provide for equity in the calculation of Medicare disproportionate share hospital payments for hospitals in Puerto Rico. 
 
 
1.Short titleThis Act may be cited as the Puerto Rico Hospitals Medicare DSH Equity Act of 2009. 
2.Calculation of Medicare DSH payments for PPS hospitals in Puerto RicoSection 1886(d)(9)(D)(iii) of the Social Security Act (42 U.S.C. 1395ww(d)(9)(D)(iii)) is amended to read as follows: 
 
(iii)Subparagraph (F) (relating to disproportionate share payments), except that for this purpose— 
(I)the sum described in clause (ii) of this subparagraph shall be substituted for the sum referred to in paragraph (5)(F)(ii)(I); and 
(II)for discharges occurring on or after October 1, 2009, subclause (I) of paragraph (5)(F)(vi) shall be applied by substituting for the numerator described in such subclause the number of subsection (d) Puerto Rico hospitals’ patient days for a cost reporting period which were made up of patients who (for such days) were entitled to benefits under part A of this title and either were eligible in Puerto Rico on a categorically needy basis or medically needy basis as aged, blind, or disabled for medical assistance under title XIX.. 
 
